DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
            Applicant's arguments and amendments received 11/18/2020 have been fully considered. With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art does not disclose [see applicant argument pages 12-16]. The argument is corresponds to previous in combination with newly amended language of claims 1, 11, 14-17 and 18. 
           As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record reads include the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, Examiners position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. As it is Applicant's right to continue to claim as broadly as possible their invention. It is also the Examiners right to continue to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. Pedan teaches see fig. 8 an MMT application layer includes file data extractor 810 and media data extractor 830….packet may be device 100 may generate a packet, by packing the source data extracted by the media data extractor 830 or the file data extractor 810……also see second device 200 may receive a first packet, a second packet, and a signaling packet..--paragraphs 0103-0104, 0161As such, the examiner stands with the rejection as outlined below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
ejected under 35 U.S.C. 103 as being unpatentable over Kido US 2008/0152302 further in view of Pedan et al. US 2015/0189337.
In regard to claim 1, Kido teaches an information processing apparatus comprising: a data processing part configured to input data define in a MMT format (see stream data is written in the MPEG-2 transport stream (TS) format..—paragraph 0082) and to generate data recorded in a BDAV format as a data recording format in a non-transitory computer-readable information recording medium (see fig. 1 BD recorder 100, BD 205a or hard disk 205b..—paragraphs 0082, 0087), 
However, Kido fails to explicitly teach, but Pedan teaches wherein the data processing part extracts data recorded in a signaling message defined in the MMT format (see fig. 8 an MMT application layer includes file data extractor 810 and media data extractor 830….packet may be generated based on the extracted source data via the MMT protocol layer 730….first device 100 may transmit a signaling message to the second device..—paragraphs 0103, 0132, 0134-0137).
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pedan into a system of Kido in order wherein the data processing part extracts data recorded in a signaling message defined in the MMT format, as a result a speed and quality of data transception may be enhanced..—see paragraph 0225.
Further, Kido teaches and generates a database file including the data recorded in the BDAV format (see fig. 5 database file with BDAV format…--paragraphs 0088-0089, 0113), in addition based on the extracted data defined in the MMT format, wherein the data defined in the MMT format includes the signaling message comprising at least one of notification information or control information (see fig. 8 an MMT application layer includes file data extractor 810 and media data extractor 830….packet may be generated based on the extracted source data via the MMT protocol layer 730….first device 100 may transmit a signaling message to the second device..—paragraphs 0103, 0132, 0134-0137), wherein the data processing part extracts data to be recorded in the database file defined in the BDAV format [see BDAV format as outlined above] from the signaling message included in the MMT format data in order to generate the database file (see first device 100 may transmit a signaling message to the second device…….a processor 850 may pack the source data by adding information to the source data extracted by the MMT application layer 710. Thus, an MMTP packet may be generated..—paragraphs 0132-0138), and wherein the data processing part is implemented via at least one processor (see fig. 8 processor 850, signaling processor 150….—paragraphs 0135-0136).  
Note: The motivation that was applied to claim 1 above, applies equally as well to claims 2-19 as presented blow. 
In regard to claim 2, Kido and Pedan teaches an information processing apparatus according to claim 1, furthermore, Kido teaches wherein the data processing part extracts data to be applied to display a list of video-recorded contents as a list of recorded contents in the non-transitory computer-readable  information recording medium from MMT format data, and records the data in a database file defined in a BDAV format (see a transport stream including packets representing a plurality of programs will be referred to herein as a "full TS", . 
In regard to claim 4, Kido and Pedan teaches an information processing apparatus according to claim 1, furthermore, Pedan teaches wherein the signaling message is MMT-SI or TLV-SI defined in the MMT format (see first device 100 may transmit a signaling message to the second device 200….packet generated by the MMT protocol layer 730..[the above statement defines signal message is generated by MMT application layer]-- paragraphs 0136-0140). 
In regard to claim 5, Kido teaches and Pedan an information processing apparatus according to claim 1, furthermore, Kido teaches wherein each database file is a playlist file or a clip information file (see fig. 5 playlist file..--paragraphs 0095, 0128). 
In regard to claim 6, Kido teaches and Pedan an information processing apparatus according to claim 1, further Pedan teaches wherein the data processing part extracts data to be recorded in a playlist file as a database file defined in a BDAV format [see BDAV format under Kido as outlined on claim 1] from each of the tables: (a) TLV network information table (TLV-NIT), (b) Event information following table (MH-EIT), and (c) Broadcaster information table (MH-BIT), which are configuration data of the MMT format data (see MMT architecture may have a logical structure, architecture may mean a model or a structure of a network which is fragmented by a defined protocol..—paragraphs 0194-0197), further Kido teaches and generates a playlist file (see fig. 5 and fig. 8 BDAV, management file, stream file, playlist file and information (entries) to be stored in the playlist file and its data structure …--paragraphs 0102, 0128-0129, 0140). 
 information processing apparatus according to claim 6, furthermore, Kido teaches wherein the data processing part acquires at least any item of information among record time/date, channel number, channel name, recorded program name, and recorded program details, which are content information recorded in the non-transitory computer-readable  information recording medium, from the tables (a) to (c) [see items a-c under Pedan as outlined in claim 6], and records the information in the playlist file (see fig. 8 information (entries) to be stored in the playlist file 83 and its data structure.--paragraphs 0120, 0140). 
In regard to claim 8, Kido and Pedan teaches an information processing apparatus according to claim 1, furthermore, Kido teaches wherein the data processing part extracts data to be recorded in a clip information file as a database file defined in a BDAV format from a MMT package table (MPT) as configuration data of MMT format data, and generates a clip information file (see fig. 4 a correlation between a transport stream and a clip AV stream that has to do with the recording processing carried out by the recorder 100..--paragraph 0120). 
In regard to claim 9, Kido and Pedan teaches an information processing apparatus according to claim, 8, furthermore, Kido teaches wherein the data processing part acquires at least any item of information of video attribute information and audio attribute information, which are content information recorded in the non-transitory computer-readable  information recording medium, from the MMT package table (MPT), and records the information in the playlist file (see clip AV stream file 85 includes multiple video ES, multiple audio ES and multiple subtitle ES fig. 4-5 and paragraphs 0120, 0131). 
 information processing apparatus according to claim 9, furthermore, Kido teaches wherein the video attribute information includes at least any item of information among video format, resolution, frame rate, aspect ratio, and video signal transfer characteristics, and the audio attribute information includes at least any item of information of audio type and sampling frequency (see fig. 5 and fig. 8..--paragraphs 0083, 0098, 0140-0143).
In regard to claim 11, Kido teaches an information processing apparatus comprising: a data processing part configured to reproduce data recorded in a non-transitory computer-readable information recording medium (see fig. 15 playback control section 255 or reading control and storage medium 205a..---paragraph 0197), wherein the information recording medium is an information recording medium that stores data in which data defined in a MMT format is recorded in a BDAV format (see fig. 5 BDAV format…….stream data is written in the MPEG-2 transport stream (TS) format..—paragraphs 0082, 0115), wherein the data processing part acquires information recorded in a playlist file and a clip information file as database files defined in the BDAV format (see fig. 3 TS processing section 204, fig. 5 database file with BDAV format…--paragraphs 0088-0089, 0113), and generates a list of video-recorded contents (see paragraphs 0088-0089).
However, Kido fails to explicitly teach, but Pedan teaches wherein the data processing part outputs data extracted from a signaling message included in the data defined in the MMT format as output data of the -5-Patent Application No. 16/311,585 Reply to Final Office Action of May 5, 2020 list of video-recorded contents (see fig. 8 an MMT application layer includes file data extractor 810 and media data extractor 830….packet may be generated .
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pedan into a system of Kido in order wherein the data processing part extracts data recorded in a signaling message defined in the MMT format, as a result a speed and quality of data transception may be enhanced..—see paragraph 0225.
Further, Pedan teaches wherein the data extracted from the signaling message comprises at least one of notification information or control information, wherein the data is extracted from one or more signaling messages recorded in the database files defined in the BDAV format [see BDAV format as outlined above] in order to generate the output data defined in the MMT format (see fig. 8 an MMT application layer includes file data extractor 810 and media data extractor 830….packet may be generated based on the extracted source data via the MMT protocol layer 730….first device 100 may transmit a signaling message to the second device..—paragraphs 0103, 0132, 0134-0137), and wherein the data processing part is implemented via at least one processor (see fig. 8 processor 850, signaling processor 150….—paragraphs 0135-0136), and wherein data processing part is implemented via at least one processor (see fig. 8 processor 850, signaling processor 150….—paragraphs 0135-0136).
Claim 12 list all similar elements of claims 6 and 8.  As such, the supporting rationale of the rejection to claims 6 and 8 applies equally as well to claim 12.
information processing apparatus according to claim 11, furthermore, Kido teaches wherein the non-transitory computer-readable  information recording medium (see fig. 3 storage medium 205a ) has a stream file storing MPEG-2TS format data therein (see stream data is written in the MPEG-2 transport stream (TS) format..—paragraphs 0082) and a stream file storing MMT format data therein as stream files storing data to be reproduced (see playback control section 255 reads a management information file from the storage medium 205a…..management information analyzing section 256 controls reading of the partial TS [the above statement encompass storing MMT data since playback device retrieving TS from a file stored under an MPEG-2TS format]..--paragraphs 0089, 0097, 0115), and the data processing part reproduces a stream file storing MPEG-2TS format data therein and a stream file storing MMT format (see fig. 3 TS processing section 204 and MPEG-2TS as outlined above..---paragraphs 0115, 0120), data therein by use of a playlist file and a clip information file defined in a BDAV format (see fig. 5 BDAV format playlist file 83, clip information file 84).
Claim 14 list all similar elements of claim 1, but in an information processing method form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.
Claims 15 list all similar elements of claim 1, but in a method for manufacturing form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15. 
Claims 16 list all similar elements of claim 11, but in an information processing method form rather than an information processing apparatus form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 16.
Claim 17 list all similar elements of claim 1, but in a non-transitory computer –readable storage medium form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.
Claim 18 list all similar elements of claim 11, but in a non-transitory computer –readable storage medium form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 18.
In regard to claim 19, Kido and Pedan teaches an information processing apparatus according to claim 1, furthermore, Kido teaches wherein the generated database file includes a clip information file and a playlist file (see fig. 5 clip information file 84, playlist file 83…--paragraphs 0088-0089).
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Yoo et al. US 2005/0135787
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL T TEKLE/Examiner, Art Unit 2481                    
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481